In his contention that Mrs. Chapman should not have been permitted to relate the statements made by appellant to Judge Chapman reliance is had upon Buddy v. State, 88 Tex. Crim. 403, 227 S.W. Rep., 323; Phillips v. State, 219 S.W. Rep., 454; Calloway v. State, 116 S.W. Rep., 575. Buddy was sent for by the justice of the peace, went to the office, was there questioned and his statement reduced to writing. This case is easily distinguished from the present one. The Phillips case supports the state's position rather than appellant's. Phillips made two statements. The constable entertained suspicion against him relative to some stolen property, went to him and questioned him about the matter. His statements then made to the constable were held admissible. (See authorities cited in Phillips case.) Later, however, Phillips was taken to the county attorney's office, where he made another statement. This last was held inadmissible. The first and admissible statement was made under circumstances very similar to the one in the present case. In Calloway's case he was brought before the county attorney by subponea and the statements made under these circumstances were held inadmissible. In all three cases where the evidence was excluded the accused party had been brought before the officer, making his sense of restraint apparent. In this case appellant was present by his own voluntary act on the owner's premises, and when the jug of whiskey was seen in Judge Chapman's hand appellant made the statement complained of. He was not arrested, and as far as the record shows no mention was made of it. He left the field without hindrance and departed in his car. We entertain no doubt as to the admissibility of the evidence.
We have again reviewed the facts. The evidence was circumstantial and the case so submitted to the jury, but we can not agree that the facts do not support the verdict.
The motion for rehearing is overruled.
Overruled.